Citation Nr: 0811929	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-33 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1951 to March 1954.  The veteran served in the 
United States Air Force from May 1954 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied entitlement to 
individual unemployability. 

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

A motion to advance this case on the Board's docket was 
received by the Board in February 2008 and granted in April 
2008, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities are of such 
severity so as to preclude the veteran from obtaining and 
maintaining substantial gainful employment.




CONCLUSION OF LAW

The criteria for a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.  He maintains that he worked as a security 
guard and his service-connected disabilities caused him to 
lose his job.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service- 
connected disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) (1992); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task was to determine whether there are 
circumstances in this case apart from the non- 
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability.  In other words, the B[oard] 
must determine if there are circumstances, apart 
from non-service-connected disabilities, that place 
this veteran in a different position than other 
veterans . . . . See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

For purposes of this decision, the Board notes that the 
veteran's service connected right foot and left foot 
disabilities are rated under two diagnostic codes.  

For the veteran's service-connected residuals of a cold 
injury with degenerative joint disease, loss of sensation and 
pain of the feet, a separate 30 percent rating based upon 
Diagnostic Code 7122 has been assigned.  A 30 percent rating 
is assigned where there are cold injury residuals with the 
following in affected parts: evidence of arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122.

Note (1) to Diagnostic Code 7122 instructs that amputation of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, be evaluated under other diagnostic codes.  Also, 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., must be evaluated, unless they are used to 
support an evaluation under Diagnostic Code 7122.  Note (2) 
to Diagnostic Code 7122 states that each affected part is to 
be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

For the veteran's bullus ulceration with edema and dystrophic 
changes of the feet, a separate 40 percent rating under 
Diagnostic Code 7121 has been assigned.  A 40 percent rating 
is assigned where the veteran has been shown to have post-
phlebitic syndrome of any etiology with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7121.

Note 1 to this diagnostic code indicates that these 
evaluations are for the evaluation of a single extremity.  If 
more than one extremity is involved, the RO must evaluate 
each extremity separately and combine (under 38 C.F.R. 
§ 4.25), using the bilateral factor (§ 4.26).

A 0 percent rating is assigned for the veteran's bilateral 
hearing loss.  VA rating criteria provide ratings from zero 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. §§ 
4.85-4.87; Diagnostic Codes 6100 to 6110 (2007).  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




Analysis

As noted above, service connection is in effect for the 
following: (1) residuals of a right foot cold injury with 
degenerative joint disease, loss of sensation and pain, rated 
at 30 percent; (2) residuals of bullus ulceration, edema, 
dystrophic changes in the right foot, rated at 40 percent; 
(3) residuals of a left foot cold injury with degenerative 
joint disease, loss of sensation and pain, rated at 30 
percent; (4) residuals of bullus ulceration, edema, 
dystrophic changes in the left foot, rated at 40 percent; and 
(5) bilateral hearing loss, rated at 0 percent.

The veteran has a combined evaluation of 90 percent (after 
application of 38 C.F.R. §§ 4.25 and 4.26).  Therefore, the 
veteran meets the percentage prerequisites for entitlement to 
TDIU under 38 C.F.R. § 4.16(a).  He has a combined rating of 
70 percent or more, with one service-connected disability 
rated at 40 percent or more.  

The Board must now consider whether his service-connected 
disabilities render him unable to obtain and retain 
substantial gainful employment.  See 38 C.F.R. §§ 3.321, 
4.16(b).

A review of the record shows that the veteran's service-
connected disabilities render him unable to obtain and 
maintain substantial gainful employment.  VA outpatient 
treatment reports dated from 2002 through 2004 show that the 
veteran worked as a security guard and that he had difficulty 
with walking.  It was noted that the veteran's employment 
required a lot of walking and he experienced pain and 
numbness with pitting edema.  The record also reflects that 
in June 2004, the veteran was issued a walker by VA, and that 
he has continued to use a walker to assist with ambulation.  

On VA examination in 2003, it was noted that accommodations 
were made for the veteran when he worked as a security guard.  
The veteran reportedly walked one round and used a vehicle to 
make his other rounds.  

On VA examination in May 2006, although the veteran's hearing 
disability was noted not to interfere with his employability, 
the examiner noted that the service-connected injuries to his 
feet caused him to need a walker to ambulate.  Additionally, 
although elsewhere in the examination report the examiner 
noted that the veteran's foot disabilities had no significant 
effect on his employment, objective findings revealed that 
the veteran had neurological symptoms as well as numbness, 
edema, a dyspraxic gait, etc.

In addition to the foregoing, the veteran testified at his 
hearing that although the records indicated otherwise, in 
reality, he was terminated from his job in December 2003 as a 
security guard due to his failure to walk his rounds.  The 
veteran indicated that he was unable to do so and was noted 
by his supervisor to have been sitting down when he should 
have been walking his rounds.  The veteran indicated that 
this was due to problems he experienced with his feet.

Based upon the above-noted evidence of record, the Board 
finds that, giving the benefit of the doubt to the veteran, 
his service-connected disabilities render him unable to 
obtain and maintain substantial employment.  At this time, 
the Board acknowledges that the veteran also has other 
nonservice-connected disabilities that might render him 
unemployable.  In this regard, the Board notes that it is 
cognizant of the veteran's peripheral neuropathy which also 
causes impairment of the lower extremities.  However, given 
the severity of the veteran's service-connected disabilities 
and the absence of evidence separating symptoms attributable 
to his service-connected disabilities and his nonservice-
connected disabilities, the Board finds that any doubt in 
this regard is resolved in the veteran's favor.  Mittleider 
v. West, 11 Vet. App. 181 (1998) (where manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition).  A total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is therefore granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, any error, if present, with respect 
to either the duty to notify or the duty to assist is 
harmless and not prejudicial to the veteran.  


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


